          Case 1:19-cv-02527-SDA Document 64 Filed 08/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           8/31/2020
 Damani Bediako and Kia Miller, on behalf of
 themselves and those similarly situated,

                                Plaintiffs,                    1:19-cv-02527 (SDA)

                    -against-                                  ORDER

 P & G Auditors and Consultants, LLC et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       This case contains claims under the Fair Labor Standards Act. On August 19, 2020, an

Order was issued on the parties’ consent referring disposition of this matter to the undersigned

pursuant to 28 U.S.C. § 636(c). (ECF No. 61.) Also on August 19, 2020, the parties submitted their

proposed settlement agreement. (ECF No. 60.) On August 21, 2020, the Court entered an Order

requiring Plaintiffs to file a letter further explaining the attorney fee arrangement (and attaching

a copy of the retainer agreement) and providing information as to actual attorney’s hours

expended and the relevant experience of the attorney(s). (ECF No. 62.) On August 28, 2020,

Plaintiffs filed their letter which contained all the required information. (ECF No. 63.)

       Having reviewed the proposed settlement, as well as all of the parties’ submissions, the

Court finds that the proposed settlement is fair and reasonable. See Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199 (2d Cir. 2015). The settlement is approved.

       Accordingly, this action is dismissed with prejudice and without costs except as may be

stated in the settlement agreement. The Court will retain jurisdiction to enforce the settlement

agreement.
         Case 1:19-cv-02527-SDA Document 64 Filed 08/31/20 Page 2 of 2




SO ORDERED.

DATED:        New York, New York
              August 31, 2020

                                           ______________________________
                                           STEWART D. AARON
                                           United States Magistrate Judge




                                       2
